Citation Nr: 0804364	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-25 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain. 

2.  Entitlement to a rating in excess of 10 percent for 
postoperative fracture of the right wrist and hand. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1989 to November 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

FINDINGS OF FACT

1.  The veteran's lumbosacral strain disability has been 
manifested by forward flexion limited to 70 degrees, and 
extension, bilateral lateral flexion, and bilateral lateral 
rotation to 30 degrees.  It has not been productive of any 
incapacitating episodes within the past 12 months.  
Ankylosis and neurological manifestations including 
radiculopathy associated with the service-connected low back 
disability have not been shown.

2.  The veteran's postoperative fracture of the right wrist 
has been manifested by limitation of motion, without 
ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
the veteran's lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5237, 
5238, 5242, 5243 (2007).

2.  The criteria for a rating in excess of 10 percent for 
postoperative fracture of the right wrist and hand have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.951, 4.25, 4.71a, DCs 5214, 5215 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2004, the RO satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007).  Specifically, the RO notified the 
veteran of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to provide; 
and information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  In light of the Board's 
denial of the appellant's claims, no effective date will be 
assigned, so there can be no possibility of any prejudice to the 
appellant under the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2007).  All identified and available 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims.  Thus, 
the duties to notify and assist have been met.

Analysis

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Each disability must be 
viewed in relation to its history, with an emphasis on the 
limitation of activity imposed by the disabling condition.  
Medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.  

While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present 
level of a disability for any increased evaluation claim, 
the Board must consider the application of staged ratings.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

Lumbosacral Strain

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level 
of associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including flare ups.  38 C.F.R. § 4.14.  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  See 38 
C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on 
limitation of motion of the affected joint.  When limitation 
of motion would be non-compensable under a limitation-of-
motion code, but there is at least some limitation of 
motion, a 10 percent rating may be assigned for each major 
joint so affected.  38 C.F.R. § 4.71a, DCs 5003 
(degenerative arthritis) and 5010 (traumatic arthritis).  DC 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent may 
be applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain 
on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

For forward flexion of the cervical spine to 
15 degrees or less, or favorable ankylosis of 
the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater 
than 60 degrees, or forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine 
not greater than 120 degrees, or the combined 
range of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater 
than 85 degrees, or forward flexion of the 
cervical spine greater than 30 degrees but 
not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees, or combined range of motion of 
the cervical spine greater than 170 degrees 
but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss 
of 50 percent or more of the height (10 
percent).

38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.

The code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever results in the higher evaluation when all disabilities 
are combined.  38 C.F.R. § 4.71a, DCs 5237, 5242, 5243.

When evaluating diseases and injuries of the spine, any associated 
objective neurological abnormalities, including, but not limited 
to, bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the 
thoracolumbar spine is 240 degrees. Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), spinal stenosis (DC 5238), spondylolisthesis or 
segmental instability (DC 5239), ankylosing spondylitis 
(5240), spinal fusion (DC 5241), or degenerative arthritis 
of the lumbar spine (DC 5242).  Accordingly, the diagnostic 
codes pertaining to these disabilities are not applicable in 
the instant case.

The Board now turns to the applicable criteria.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a higher rating of 20 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
two but less than four weeks during the past 12 months.  
Incapacitating episodes are defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  The 
June 2004 VA examination report specifically noted that 
there were no incapacitating episodes.  Accordingly, the 
veteran is not entitled to a rating higher based upon 
incapacitating episodes.

As the veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based on 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the June 
2004 VA examination report showed forward flexion in the 
thoracolumbar spine from 0 to 70 degrees without pain; and 
extension, bilateral lateral flexion, and bilateral lateral 
rotation from 0 to 30 degrees without tenderness.  
Additionally, the examiner noted there was no deformity, 
kyphosis, lordosis, scoliosis, muscle spasms, or muscle 
weakness.  Thus, the veteran does not meet the criteria for 
a rating in excess of 10 percent under this criterion.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated 
from 10 to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of 
use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, 
or complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling 
and dropping, no active movement possible of muscles below 
the knee, and flexion of the knee weakened or (very rarely) 
lost.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, 
DC 8520.  DC 8620 refers to neuritis of the sciatic nerve, 
and DC 8720 refers to neuralgia of the sciatic nerve.

On examination in June 2004, the examiner noted no 
significant radiation of low back pain or radiculopathy even 
though the veteran occasionally experienced transient 
tingling and numbness in the right lateral femoral region.  
The veteran demonstrated normal gait, balance, and posture 
without assistive devices.  Straight leg raising was 
slightly painful bilaterally at 60 degrees, left patella 
reflex was three to four positive and right patella reflex 
was two positive and no pathological reflexes were elicited.  
Additionally, cursory sensory examination was non-
remarkable.  

While the veteran has complained of sensory abnormalities 
related to his lumbosacral strain, the findings in the 
medical records do not support a conclusion that the veteran 
has radiculopathy, or that he has any other objective 
neurological symptoms related to his low back disability.  
Physical examination demonstrated no neurological impairment 
or sensory deficits.  Additionally, no muscle atrophy is 
present and there is no indication that muscle strength in 
the lower extremities is abnormal.  The veteran is, thus, 
not entitled to an increased rating for his lumbosacral 
strain based upon consideration of any neurological 
residuals because there are not independently ratable 
neurological residuals shown or diagnosed by the VA 
examiner.

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  While the veteran complained of flare-ups, which 
occurred approximately twice yearly, the June 2004 VA 
examination report noted no muscle weakness, lack of 
endurance, or excess fatigue.  Also, the veteran complained 
of low back pain upon repetitive use without additional 
limitation of motion and range of motion in the 
thoracolumbar spine was unchanged after repetitive use.   
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The question 
before the Board, then, is whether the veteran is entitled 
to a separate rating for his neurological manifestations.  
As discussed above, however, no objective neurological 
manifestations have been demonstrated.  Accordingly, the 
Board finds that the veteran is not entitled to a separate 
rating for neurological manifestations.

In sum, the weight of the credible evidence demonstrates 
that the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 10 percent rating.  The 
Board finds that the veteran is not entitled to a separate 
rating for any neurological component of his lumbosacral 
strain, as there is no objective evidence of any 
independently ratable neurological manifestations that would 
warrant a compensable rating.

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained 
constant throughout the course of the period on appeal and 
as such staged ratings are not warranted.  

As the preponderance of the evidence is against the claim 
for an increased rating, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Postoperative Fracture of the Right Wrist and Hand

The veteran is currently rated as 10 percent disabling for 
his postoperative fracture of the right wrist and hand under 
DC 5215.  Under DC 5215, for limitation of the wrist, a 
maximum 10 percent evaluation is warranted for palmar 
flexion limited in line with forearm, or where dorsiflexion 
is less than 15 degrees.  38 C.F.R. § 4.71a.  A higher 
rating under this code is thus not warranted as the veteran 
is already receiving the maximum rating available under DC 
5215.

The Board will now consider other codes which may result in 
a higher disability rating.  DC 5214 provides higher ratings 
for ankylosis of the wrist.  See 38 C.F.R. § 4.71a, DC 5214.  
The June 2004 VA hand examination report specifically noted 
that the veteran did not have ankylosis of the wrist.  He 
demonstrated normal passive range of motion in all joints of 
the bilateral hands, thumbs, and fingers; active range of 
motion in the joints was normal except for extension in the 
proximal interphalangeal joint of the right fifth finger 
being limited to approximately -20 degrees.  However, there 
is no evidence of ankylosis of the wrist to warrant a higher 
rating under DC 5214.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  A review of the record, 
however, shows that there are no additional factors which 
would restrict motion to such an extent that the criteria 
for an increased rating would be justified.  Regardless, 
because the veteran is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997). 

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained 
constant throughout the course of the period on appeal and 
as such staged ratings are not warranted.  

As the preponderance of the evidence is against the claim 
for an increased rating, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Finally, the veteran has not been hospitalized for his 
disabilities and no evidence suggests they prevent him from 
working.  In fact, the June 2004 VA spine examination 
specifically noted that low back pain did not interfere with 
occupational opportunities or daily activities.  In any 
case, the existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the veteran 
working or seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).











ORDER

A rating in excess of 10 percent for lumbosacral strain is 
denied. 

A rating in excess of 10 percent for postoperative fracture 
of the right wrist and hand is denied. 





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


